CRAHAN, Judge,
concurring in result.
I concur in the reversal of the convictions in this case but cannot concur in the majority’s reasoning. The power of municipalities to enact ordinances with respect to the placement of real estate signs has been narrowly circumscribed by § 67.317 RSMo. 1986, which provides:
No political subdivision of this state shall enact or enforce any ordinance which forbids or restricts the right of any owner of an interest in real property or his agent from displaying on the property a sign of reasonable dimensions, as may be determined by local ordinance, advertising:
(1) The property interest is for sale, lease or exchange by the owner or his agent;
(2) The owner’s or agent’s names; and
(3) The owner’s or agent’s address and telephone number.
Here, the City of Dellwood has enacted an ordinance which not only "determines the reasonable dimensions of “for sale” signs but also requires, as a condition precedent to the display of lawful signs, that residents obtain a permit and tender a fee of fifty dollars or face prosecution for violation of the ordinance. The majority opinion holds that the City of Dellwood has the power to require residents and their agents to obtain a permit and to pay a reasonable fee but that the convictions before us must be reversed because the City failed to establish that the fee imposed by this ordinance was reasonably designed to recover the costs associated with administration and enforcement of the ordinance.
There is no contention that the sign erected in this case exceeds the dimensions established by ordinance. Thus, on its face, the requirement of obtaining a permit and paying a fee prior to erecting an otherwise lawful sign unquestionably “restricts the right of [an] owner of an interest in real property or his agent from displaying on the property a sign of reasonable dimensions, as may be determined by local ordinance.” Whatever power municipalities may otherwise enjoy to impose permit requirements and fees generally, such power has been expressly foreclosed by the legislature in this particular area insofar as it restricts the rights of property owners to erect signs, of the dimensions specified by local ordinance. As the majority apparently recognizes, the ordinance violation at issue is not the erection of a sign exceeding the specified dimensions, it is the failure to obtain a permit and pay a fee prior to erecting the sign. Such requirements are restrictions on the owner’s rights secured by statute and are therefore unenforceable on that basis. The majority opinion does not hold that the permit and fee requirements are not restrictions but implies that such restrictions are permissible to the extent they are reasonable. The statute makes no such distinctions.
In view of the express and unambiguous statutory prohibition against enactment or enforcement of ordinances restricting owners’ rights to display signs of lawful dimensions, it is unnecessary to reach the constitutional issues presented. However, to the extent that the majority opinion holds that the permit and fee provisions are not facially invalid, I would respectfully suggest that such provisions constitute invalid prior restraints upon protected speech. Inasmuch as the imposition of such prior restraints are not the least restrictive means available to the City to accomplish its objectives, they violate the First Amendment. The City could accomplish all of its objectives by exacting a suitable fine for displaying a sign in excess of the dimensions specified. It may not, however, require its residents to “ask permission” to display a sign that satisfies the size and content requirements of the ordinance, or exact a fee for the privilege — especially a privilege secured by state statute.